Exhibit 10.1

 

[g435zjrvnrb4000001.jpg]

August 12, 2020

 

Dear Mike:

We are very pleased to offer you the position of General Counsel & Corporate
Secretary, at Pliant Therapeutics, Inc., a Delaware corporation (the “Company”),
with an employment commencement date by October 1, 2020.  This letter outlines
certain terms and conditions of your employment with the Company. We would be
delighted to answer any questions you may have.

You will report to the Bernard Coulie, President & CEO at Pliant.   You agree
that you will devote your best efforts and your full business time to the
business and affairs of the Company and its subsidiaries, and you will be
expected to be present during regular business hours.  Your work location will
be at the Company’s offices at 260 Littlefield Avenue, South San Francisco, CA
94080.  This is a full-time exempt position.

Base Salary.  We are offering you starting compensation at the annual salary of
$360,000, less applicable withholdings and deductions.  Wages are paid
semi‑monthly in accordance with the Company’s normal payroll procedures.  

Annual Cash Incentive Bonus.  Beginning with calendar year 2020, you will be
eligible to receive an annual cash incentive bonus based upon the achievement of
annual performance goals or objectives established and measured by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”) in its sole discretion.  You will have a target annual incentive
bonus opportunity equal to 35% of your annual base salary, payable in accordance
with the Company’s annual cash incentive bonus program, as may be amended from
time to time.  Actual bonus awards may pay below or above your target
opportunity, including a zero payout, based on your and the Company’s
achievement of the applicable performance goals or objectives.  In order to earn
a bonus for any particular calendar year of employment, you must remain employed
by the Company through the date the bonus is paid.

Incentive Compensation.  In addition, if you decide to join the Company, subject
to approval by the Board or the Committee, following the commencement of your
employment, you will be granted an option to purchase 108,240 shares of the
Company’s Common Stock at an exercise price per share equal to the fair market
value per share of such Common Stock on the date of grant (the
“Option”).  Twenty‑five percent (25%) of the shares subject to the Option shall
vest on the one‑year anniversary of the commencement date of your employment
(the “Vesting Commencement Date”), and 1/48th of the shares subject to the
Option shall vest each month thereafter on the same day of the month as the
Vesting Commencement Date (or if there is no corresponding day, on the last day
of such month), subject to your continued service relationship

 

PLIANT THERAPEUTICS | 260 Littlefield Ave. | SOUTH SAN FRANCISCO, CA 94080
PLIANTRX.COM

--------------------------------------------------------------------------------

 

with the Company through each such date.  Your Option shall be subject to the
terms and conditions of the Company’s 2020 Stock Option and Incentive Plan, as
amended from time to time, and form of stock option agreement thereunder, which
you will be required to sign as a condition to receiving the Option.  No right
to any stock is earned or accrued until such time that Company Common Stock is
delivered to you upon the exercise of the Option, nor does the Option confer any
right to continue vesting, employment or other service relationship with the
Company.

Employee Benefits.  You will be eligible to participate in the Company’s
standard employee benefits including vacation, sick leave, medical, dental,
life, 401(k), accidental life and dismemberment, and disability benefits, as in
effect at the time of hire.  Certain participation costs for our employee
benefit programs are borne by our employees.  Participation in our employee
benefit programs is subject to the terms of the underlying plans and
requirements established by the group insurance carriers.  The Company reserves
the right to discontinue or amend its employee benefits, including group
insurance programs, from time to time in its sole discretion. Participation in
any benefit program is not to be regarded as assurance of continued employment
or other service relationship with the Company for any particular period of
time.

No conflicts.  By signing below, you agree that there is no lawful reason to
prevent you from accepting a position with the Company.  We also ask that, if
you have not already done so, you disclose to the Company any and all agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed by the
Company.  It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position with the Company, and
you represent that such is the case.

Company Policies.  As a Company employee, you will be expected to abide by the
Company’s rules and policies which may change from time to time in accordance
with applicable laws.  Such policies may include, without limitation, stock
ownership guidelines, clawback policies, insider trading policies and policies
regarding hedging or pledging of Company Common Stock.  

Confidential Information/Nondisclosure/Nonsolicitation of Employees.  As a
condition of your employment with the Company, you will be required to sign the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed (the “Confidentiality Agreement”).  For the avoidance of
doubt, nothing contained in this letter or the Confidentiality Agreement limits
your ability to report possible violations of law or regulation to, or file a
charge or complaint with any federal, state or local governmental agency or
commission (“Government Agencies”).  Further, nothing in this letter or the
Confidentiality Agreement shall limit your ability under applicable law to (i)
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law, (ii) disclose trade secrets in a document filed in
a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure or (iii) communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.  

 

--------------------------------------------------------------------------------

 

Dispute Resolution Arbitration.  As a condition of your employment, you must
sign the enclosed Mutual Arbitration Agreement which you should carefully
review.  Also enclosed are the related JAMS Rules.

At‑Will Employment.  Your employment is at will, which means that either you or
the Company can terminate your employment with the Company at any time with or
without notice and with or without cause.  Nothing in this letter or the Offer
Package Documents (as defined below) shall be construed to alter the at‑will
nature of your employment relationship with the Company.  In addition, nothing
in this letter prohibits the Company from terminating or modifying any of its
compensation or benefits programs at any time.  

Conditions to Employment.  The Company reserves the right to conduct background
investigations and reference checks on all of its potential employees.  Your job
offer, therefore, is contingent upon a clearance of such background
investigations and reference checks.  For purposes of federal immigration law,
you are required, as a condition of employment, to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States.  Such documentation must be provided to us within three (3)
business days of your date of hire or our employment relationship with you may
be terminated.

Severability.  Should any provision contained in this letter be held as invalid,
illegal or unenforceable, such holding shall not affect the validity of the
remainder of this letter, the balance of which shall continue to be binding upon
the parties with any such modification to become a part hereof and treated as
though originally set forth herein.

Enclosures.  The Confidentiality Agreement and the Mutual Arbitration Agreement
are collectively referred to as the “Offer Package Documents.”

Acceptance of Offer.  To accept the Company’s offer of employment, please sign
and date this letter in the space provided below and return it to me no later
than seven (7) days after the date of this letter (the “Offer Deadline”) along
with the Offer Package Documents.  A duplicate original of this letter is
enclosed for your records.

Entire Agreement.  This letter, along with the Offer Package Documents, sets
forth the terms of your employment with the Company and supersedes any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre‑employment negotiations, whether
written or oral.  This letter, including, but not limited to, its at‑will
employment provision, may not be modified or amended except by a written
agreement signed by you and the Company’s Chief Executive Officer.  This offer
of employment will terminate if it is not accepted, signed and returned by the
Offer Deadline.

We are excited by the prospect of your joining our team and our working together
to promote you and the Company’s success.

Sincerely,

/s/Bernard Coulie      

Bernard Coulie, M.D., Ph.D.

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

Agreed to and accepted:

Signature:  /s/ Mike Ouimette

Printed Name:  Mike Ouimette

Date:  8/17/2020

Enclosures:  Confidential Information and Invention Assignment Agreement; Mutual
Arbitration Agreement; JAMS Rules; Executive Severance Document, Executive
Severance Letter

 